                                                                         FILED
                                                                             MAY 07 2019
                  IN THE UNITED STATES DISTRICT COURT                        Clerk, U.S Courts
                                                                             District Of Montana
                      FOR THE DISTRICT OF MONTANA                             Missoula Division
                           MISSOULA DIVISION



 THE DEPOT, INC., a Montana                                 CV 16-74-M-DLC
 Corporation, UNION CLUB BAR,
 INC., a Montana Corporation, and
 TRAIL HEAD, INC., a Montana                                    ORDER
 Corporation, on behalf of themselves
 and all those similarly situated,

                       Plaintiffs,

         vs.

 CARING FOR MONTANANS, INC.,
 F/K/A BLUE CROSS AND BLUE
 SHIELD OF MONTANA, INC.,
 HEALTH CARE SERVICE CORP., and
 JOHN DOES I-X,

                       Defendants.

      Before the Court are the parties' briefs regarding supplemental jurisdiction.

(Docs. 65 & 66.) Both parties ask the Court to stay proceedings pending

resolution of their anticipated petitions for certiorari.

      IT IS ORDERED that this matter is STAYED pending the United States

Supreme Court's determination of whether to grant certiorari. IT IS FURTHER

ORDERED that the parties shall file a joint status report within seven days of such


                                           -1 -
determination by the Supreme Court.

     DATED this ~      day of May, 2019.




                                      Dana L. Christensen, Chief Judge
                                      United States District Court




                                       -2-
